Name: Commission Regulation (EC) No 812/96 of 2 May 1996 amending the import duty on husked Indica rice imported from 1 January 1996 as a result of the application of Regulation (EC) No 321/96
 Type: Regulation
 Subject Matter: trade;  plant product;  EU finance;  agricultural policy;  consumption
 Date Published: nan

 3 . 5. 96 I EN I Official Journal of the European Communities No L 109/9 COMMISSION REGULATION (EC) No 812/96 of 2 May 1996 amending the import duty on husked Indica rice imported from 1 January 1996 as a result of the application of Regulation (EC) No 321/96 HAS ADOPTED THIS REGULATION: Article 1 1 . The import duties for the products falling within CN codes 1006 20 17 and 1006 20 98 as laid down in Annex I to Regulations (EC) No 3037/95, (EC) No 7/96, (EC) No 62/96, (EC) No 184/96, (EC) No 234/96 and (EC) No 288/96 are hereby amended in accordance with Annex I to this Regulation . 2. The import duties and the Arag cif prices for husked Indica rice as laid down in Annex II to Regulations (EC) No 3037/95, (EC) No 7/96, (EC) No 62/96, (EC) No 184/96, (EC) No 234/96 and (EC) No 288/96 are hereby amended in accordance with Annex II to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1573/95 of 30 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 1418/76 as regards import duties in the rice sector ('), as last amended by Regulation (EC) No 321 /96 (2), and in par ­ ticular Article 4(1 ) thereof, Whereas as a result of the amendment of Annex I to Regulation (EC) No 1573/95 by Regulation (EC) No 321 /96 the reference price for calculating the import duty on husked Indica rice must take account from 1 January 1996 of US long grain parboiled 1 /4/88 in addition to US long grain 2/4/73; Whereas the import duties applying from 1 January 1996 are laid down in Commission Regulations (EC) No 3037/95 (3), (EC) No 7/96 (4), (EC) No 62/96 {% (EC) No 184/96 (% as amended by Regulation (EC) No 234/96, (EC) No 234/96 f) and (EC) No 288/96 (8), on the basis of the reference price calculated using the criteria applicable before the entry into force of Regulation (EC) No 321 /96; whereas the duties should therefore be adjusted with effect from 1 January 1996, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 1996. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 150, 1 . 7. 1995, p. 53 . I1) OJ No L 45, 23. 2. 1996, p. 3 . h) OJ No L 316, 30. 12. 1995, p. 14. b) OJ No L 2, 4. 1 . 1996, p. 17. O OJ No L 13, 18. 1 . 1996, p. 12. h) OJ No L 25, 1 . 2. 1996, p. 45. O OJ No L 30, 8 . 2. 1996, p. 37 . (8) OJ No L 37, 15. 2. 1996, p. 22 . No L 109/10 EN Official Journal of the European Communities 3 . 5. 96 ANNEX I Import duties for the products falling within CN codes 1006 20 17 and 1006 20 98 applying from 1 January 1996 (ECU/tonne) Third countries (except ACP and Bangladesh) ACP Bangladesh Basmati India Basmati Pakistan Regulation (EEC) No 3877/86 Regulation (EC) No 3037/95 I I 1006 20 17 346,75 169,04 96,75 296,75 260,07 1006 20 98 346,75 169,04 96,75 296,75 260,07 Regulation (EC) No 7/96 l l 1006 20 17 350,07 170,69 100,07 300,07 262,55 1006 20 98 350,07 170,69 100,07 300,07 262,55 Regulation (EC) No 62/96 l 1006 20 17 347,56 169,44 97,56 297,56  1006 20 98 347,56 169,44 97,56 297,56  Regulation (EC) No 184/96 1006 20 17 348,72 170,02 98,72 298,72  1006 20 98 348,72 170,02 98,72 298,72  Regulation (EC) No 234/96 1006 20 17 352,59 171,95 102,59 302,59  1006 20 98 352,59 171,95 102,59 302,59  Regulation (EC) No 288/96 1006 20 17 352,47 171,89 102,47 302,47  1006 20 98 352,47 171,89 102,47 302,47  ANNEX II Import duties and Arag cif prices for husked Indica rice applying from 1 January 1996 Import duty Arag cif price I (ECU/tonne) (US $/tonne) Regulation (EC) No 3037/95 346,75 380,92 Regulation (EC) No 7/96 350,07 377,59 Regulation (EC) No 62/96 347,56 374,82 Regulation (EC) No 184/96 348,72 370,65 Regulation (EC) No 234/96 352,59 370,65 Regulation (EC) No 288/96 352,47 369,26